 
Exhibit 10.1
 
COMMERCIAL VEHICLE GROUP, INC.

 
THIRD AMENDED AND RESTATED

EQUITY INCENTIVE PLAN
 

1.   Purpose.

 
This plan shall be known as the Commercial Vehicle Group, Inc. Third Amended and
Restated Equity Incentive Plan (the “Plan”). The purpose of the Plan shall be to
promote the long-term growth and profitability of Commercial Vehicle Group, Inc.
(the “Company”) and its Subsidiaries by (i) providing certain directors,
officers and employees of, and certain other individuals who perform services
for, or to whom an offer of employment has been extended by, the Company and its
Subsidiaries with incentives to maximize stockholder value and otherwise
contribute to the success of the Company and (ii) enabling the Company to
attract, retain and reward the best available persons for positions of
responsibility. Grants of incentive or non-qualified stock options, stock
appreciation rights (“SARs”), restricted stock units, restricted stock,
performance awards or any combination of the foregoing may be made under the
Plan.
 

2.   Definitions.

 
(a) “Board of Directors” and “Board” mean the board of directors of the Company.
 
(b) “Cause” shall, with respect to any participant, have the equivalent meaning
as the term “cause” or “for cause” in any employment, consulting, or independent
contractor’s agreement between the participant and the Company or any
Subsidiary, or in the absence of such an agreement that contains such a defined
term, shall mean the occurrence of one or more of the following events:
 
(i) Conviction of any felony or any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or
 
(ii) Deliberate or reckless conduct that has caused demonstrable and serious
injury to the Company or a Subsidiary, monetary or otherwise, or any other
serious misconduct of such a nature that the participant’s continued
relationship with the Company or a Subsidiary may reasonably be expected to
adversely affect the business or properties of the Company or any Subsidiary; or
 
(iii) Willful refusal to perform or reckless disregard of duties properly
assigned, as determined by the Company; or
 
(iv) Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.
 
For purposes of this Section 2(b), any good faith determination of “Cause” made
by the Committee shall be binding and conclusive on all interested parties.
 
(c) “Change in Control” means the occurrence of one of the following events:
 
(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing more than 50% of either the then outstanding shares or
the combined voting power of the then outstanding securities of the Company; or
 
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority
thereof; or


1



--------------------------------------------------------------------------------



 



(iii) the consummation of a merger or consolidation of the Company with any
other corporation or other entity, other than a merger or consolidation which
would result in all or a portion of the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or
 
(iv) the consummation of a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
the Company’s assets, other than a sale to an Exempt Person.
 
(d) “Code” means the Internal Revenue Code of 1986, as amended.
 
(e) “Committee” means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board, and each member of the
Committee shall be (i) a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act, unless administration of the Plan by
“non-employee directors” is not then required in order for exemptions under
Rule 16b-3 to apply to transactions under the Plan, (ii) an “outside director”
within the meaning of Section 162(m) of the Code, unless administration of the
Plan by “outside directors” is not then required in order to qualify for tax
deductibility under Section 162(m) of the Code, and (iii) independent, as
defined by the rules of the Nasdaq Stock Market or any national securities
exchange on which any securities of the Company are listed for trading, and if
not listed for trading, by the rules of the Nasdaq Stock Market.
 
(f) “Common Stock” means the Common Stock, par value $.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.
 
(g) “Competition” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
2% of, a corporation, partnership, firm or other entity that engages, in any
state in which the Company or any Subsidiary is doing business at the time of
such person’s termination of employment, in any business which competes with any
product or service of the Company or any Subsidiary.
 
(h) “Disability” means a disability that would entitle an eligible participant
to payment of monthly disability payments under any Company disability plan or
any agreement between the eligible participant and the Company as otherwise
determined by the Committee.
 
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(j) “Exempt Person” means (i) Onex Corporation, (ii) any person, entity or group
controlled by or under common control with any party included in clause (i), or
(iii) any employee benefit plan of the Company or any Subsidiary, or a trustee
or other administrator or fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary.
 
(k) “Family Member” has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.
 
(l) “Fair Market Value” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq Stock Market) (the “Market”) for the applicable trading
day or, if the Common Stock is not then listed or quoted in the Market, the Fair
Market Value shall be the fair value of the Common Stock determined in good
faith by the Board; provided, however, that when shares received upon exercise
of an option are immediately sold in the open market, the net sale price
received may be used to determine the Fair Market Value of any shares used to
pay the exercise price or applicable withholding taxes and to compute the
withholding taxes.
 
(m) “Good Reason” shall, with respect to any participant, have the equivalent
meaning as the term “good reason” or “for good reason” in any employment,
consulting, or independent contractor’s agreement between the


2



--------------------------------------------------------------------------------



 



participant and the Company or any Subsidiary, or in the absence of such an
agreement that contains such a defined term, shall mean (i) the assignment to
the participant of any duties materially inconsistent with the participant’s
duties or responsibilities as assigned by the Company (or a Subsidiary), or any
other action by the Company (or a Subsidiary) which results in a material
diminution in such duties or responsibilities, excluding for this purpose any
isolated, insubstantial and inadvertent actions not taken in bad faith and which
are remedied by the Company (or a Subsidiary) promptly after receipt of notice
thereof given by the participant; (ii) any material failure by the Company (or a
Subsidiary) to make any payment of compensation or pay any benefits to the
participant that have been agreed upon between the Company (or a Subsidiary) and
the participant in writing, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company (or a Subsidiary) promptly after receipt of notice thereof given by the
participant; or (iii) the Company’s (or Subsidiary’s) requiring the participant
to be based at any office or location outside of fifty miles from the location
of employment or service as of the date of award, except for travel reasonably
required in the performance of the participant’s responsibilities.
 
(n) “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.
 
(o) “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.
 
(p) “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.
 
(q) “Other Company Securities” mean securities of the Company other than Common
Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.
 
(r) “Performance Award” means a right, granted to a participant under Section 12
hereof, to receive awards based upon performance criteria specified by the
Committee.
 
(s) “Retirement” means retirement as defined under any Company pension plan or
retirement program or termination of one’s employment on retirement with the
approval of the Committee.
 
(t) “Share” means a share of Common Stock that may be issued pursuant to the
Plan.
 
(u) “Subsidiary” means a corporation or other entity of which outstanding shares
or ownership interests representing 50% or more of the combined voting power of
such corporation or other entity entitled to elect the management thereof, or
such lesser percentage as may be approved by the Committee, are owned directly
or indirectly by the Company.
 

3.   Administration.

 
The Plan shall be administered by the Committee; provided that the Board may, in
its discretion, at any time and from time to time, resolve to administer the
Plan, in which case the term “Committee” shall be deemed to mean the Board for
all purposes herein. Subject to the provisions of the Plan, the Committee shall
be authorized to (i) select persons to participate in the Plan, (ii) determine
the form and substance of grants made under the Plan to each participant, and
the conditions and restrictions, if any, subject to which such grants will be
made, (iii) certify that the conditions and restrictions applicable to any grant
have been met, (iv) modify the terms of grants made under the Plan,
(v) interpret the Plan and grants made thereunder, (vi) make any adjustments
necessary or desirable in connection with grants made under the Plan to eligible
participants located outside the United States and (vii) adopt, amend, or
rescind such rules and regulations, and make such other determinations, for
carrying out the Plan as it may deem appropriate. Decisions of the Committee on
all matters relating to the Plan shall be in the Committee’s sole discretion and
shall be conclusive and binding on all parties. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with applicable federal and state laws and rules and
regulations promulgated pursuant thereto. No member of the Committee and no
officer of the Company shall be liable for any action taken or omitted to be
taken by such member, by any other member of the Committee or by any officer of
the Company in connection with the performance of duties under the Plan, except
for such person’s own willful misconduct or as expressly provided by statute.


3



--------------------------------------------------------------------------------



 



The expenses of the Plan shall be borne by the Company. The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any award under the Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.
 

4.   Shares Available for the Plan; Limit on Awards.

 
Subject to adjustments as provided in Section 19, the number of Shares that may
be issued pursuant to the Plan as awards shall not exceed 3,200,000 in the
aggregate. Such Shares may be in whole or in part authorized and unissued or
held by the Company as treasury shares. If any grant under the Plan expires or
terminates unexercised, becomes unexercisable or is forfeited as to any Shares,
or is tendered or withheld as to any Shares in payment of the exercise price of
the grant or the taxes payable with respect to the exercise, then such
unpurchased, forfeited, tendered or withheld Shares shall thereafter be
available for further grants under the Plan.
 
Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 21 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options.
 
In any one calendar year, the Committee shall not grant to any one participant
awards to purchase or acquire a number of Shares in excess of twenty percent
(20%) of the total number of Shares authorized under the Plan pursuant to this
Section 4.
 

5.   Participation.

 
Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, or to whom an offer
of employment has been extended by, the Company and its Subsidiaries selected by
the Committee (including participants located outside the United States).
Nothing in the Plan or in any grant thereunder shall confer any right on a
participant to continue in the employ as a director or officer of or in the
performance of services for the Company or shall interfere in any way with the
right of the Company to terminate the employment or performance of services or
to reduce the compensation or responsibilities of a participant at any time. By
accepting any award under the Plan, each participant and each person claiming
under or through him or her shall be conclusively deemed to have indicated his
or her acceptance and ratification of, and consent to, any action taken under
the Plan by the Company, the Board or the Committee.
 
Incentive Stock Options or Non-qualified Stock Options, SARs, restricted stock
units, restricted stock awards, performance awards, or any combination thereof,
may be granted to such persons and for such number of Shares as the Committee
shall determine (such individuals to whom grants are made being sometimes herein
called “optionees” or “grantees,” as the case may be). Determinations made by
the Committee under the Plan need not be uniform and may be made selectively
among eligible individuals under the Plan, whether or not such individuals are
similarly situated. A grant of any type made hereunder in any one year to an
eligible participant shall neither guarantee nor preclude a further grant of
that or any other type to such participant in that year or subsequent years.
 

6.   Incentive and Non-qualified Options and SARs.

 
The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its subsidiaries (as defined for this purpose in
Section 424(f) of the Code or any successor thereto). The options granted shall
take such form as the Committee shall determine, subject to the following terms
and conditions.
 
It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all


4



--------------------------------------------------------------------------------



 



provisions required under Section 422 of the Code and any successor thereto, and
that any ambiguities in construction be interpreted in order to effectuate such
intent. If an Incentive Stock Option granted under the Plan does not qualify as
such for any reason, then to the extent of such non-qualification, the stock
option represented thereby shall be regarded as a Non-qualified Stock Option
duly granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.
 
(a) Price. The price per Share deliverable upon the exercise of each option
(“exercise price”) shall be established by the Committee, except that the
exercise price may not be less than 100% of the Fair Market Value of a share of
Common Stock as of the date of grant of the option, and in the case of the grant
of any Incentive Stock Option to an employee who, at the time of the grant, owns
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the date of grant of
the option, in each case unless otherwise permitted by Section 422 of the Code
or any successor thereto.
 
(b) Payment. Options may be exercised, in whole or in part, upon payment of the
exercise price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board, (iv), if the Shares are traded on an
established securities market at the time of exercise, by authorizing the
Company to withhold from issuance a number of Shares issuable upon exercise of
the options which, when multiplied by the Fair Market Value of a share of Common
Stock on the date of exercise, is equal to the aggregate exercise price payable
with respect to the options so exercised, or (v) by any combination of the
foregoing.
 
In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owned any such shares of Common Stock tendered in payment of the
exercise price (and that such tendered shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise, and (C) Common Stock must be delivered to the Company.
Delivery for this purpose may, at the election of the grantee, be made either by
(A) physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the price, accompanied by duly executed instruments of
transfer in a form acceptable to the Company, or (B) direction to the grantee’s
broker to transfer, by book entry, such shares of Common Stock from a brokerage
account of the grantee to a brokerage account specified by the Company. When
payment of the exercise price is made by delivery of Common Stock, the
difference, if any, between the aggregate exercise price payable with respect to
the option being exercised and the Fair Market Value of the shares of Common
Stock tendered in payment (plus any applicable taxes) shall be paid in cash. No
grantee may tender shares of Common Stock having a Fair Market Value exceeding
the aggregate exercise price payable with respect to the option being exercised
(plus any applicable taxes).
 
In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (iv) above, (A) only a whole number of Share(s)
(and not fractional Shares) may be withheld in payment and (B) such grantee must
present evidence acceptable to the Company that he or she has owned a number of
shares of Common Stock at least equal to the number of Shares to be withheld in
payment of the exercise price (and that such owned shares of Common Stock have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise. When payment of the exercise price is made by
withholding of Shares, the difference, if any, between the aggregate exercise
price payable with respect to the option being exercised and the Fair Market
Value of the Shares withheld in payment (plus any applicable taxes) shall be
paid in cash. No grantee may authorize the withholding of Shares having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes). Any withheld Shares shall no
longer be issuable under such option.
 
(c) Terms of Options. The term during which each option may be exercised shall
be determined by the Committee, but if required by the Code and except as
otherwise provided herein, no option shall be exercisable in


5



--------------------------------------------------------------------------------



 



whole or in part more than ten years from the date it is granted, and no
Incentive Stock Option granted to an employee who at the time of the grant owns
more than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries shall be exercisable more than five years
from the date it is granted. All rights to purchase Shares pursuant to an option
shall, unless sooner terminated, expire at the date designated by the Committee.
The Committee shall determine the date on which each option shall become
exercisable and may provide that an option shall become exercisable in
installments. The Shares constituting each installment may be purchased in whole
or in part at any time after such installment becomes exercisable, subject to
such minimum exercise requirements as may be designated by the Committee. Prior
to the exercise of an option and delivery of the Shares represented thereby, the
optionee shall have no rights as a stockholder with respect to any Shares
covered by such outstanding option (including any dividend or voting rights).
 
(d) Limitations on Grants. If required by the Code, the aggregate Fair Market
Value (determined as of the grant date) of Shares for which an Incentive Stock
Option is exercisable for the first time during any calendar year under all
equity incentive plans of the Company and its Subsidiaries (as defined in
Section 422 of the Code or any successor thereto) may not exceed $100,000.
 
(e) Termination.
 
(i) Death or Disability. Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company and any Subsidiary due to death or Disability, all of
the participant’s options and SARs that were exercisable on the date of such
cessation shall remain so for a period of 180 days from the date of such death
or Disability, but in no event after the expiration date of the options or SARs;
provided that the participant does not engage in Competition during such 180-day
period unless he or she received written consent to do so from the Board or the
Committee. Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 90 days after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.
 
(ii) Retirement. Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or any Subsidiary upon the occurrence of his or her
Retirement, (A) all of the participant’s options and SARs that were exercisable
on the date of Retirement shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 90 days after the date of Retirement, but
in no event after the expiration date of the options or SARs; provided that the
participant does not engage in Competition during such 90-day period unless he
or she receives written consent to do so from the Board or the Committee, and
(B) all of the participant’s options and SARs that were not exercisable on the
date of Retirement shall be forfeited immediately upon such Retirement;
provided, however, that such options and SARs may become fully vested and
exercisable in the discretion of the Committee. Notwithstanding the foregoing,
Incentive Stock Options not exercised by such participant within 90 days after
Retirement will cease to qualify as Incentive Stock Options and will be treated
as Non-qualified Stock Options under the Plan if required to be so treated under
the Code.
 
(iii) Discharge for Cause. Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to perform other
services for, the Company or a Subsidiary due to Cause, or if a participant does
not become a director, officer or employee of, or does not begin performing
other services for, the Company or a Subsidiary for any reason, all of the
participant’s options and SARs shall expire and be forfeited immediately upon
such cessation or non-commencement, whether or not then exercisable.
 
(iv) Other Termination. Except as otherwise determined by the Committee, if a
participant ceases to be a director, officer or employee of, or to otherwise
perform services for, the Company or a Subsidiary for any reason other than
death, Disability, Retirement or Cause, (A) all of the participant’s options and
SARs that were exercisable on the date of such cessation shall remain
exercisable for, and shall otherwise terminate at the end of, a period of
90 days after the date of such cessation, but in no event after the expiration
date of the options or SARs; provided that the participant does not engage in
Competition during such 90-day period unless he or she receives written consent
to do so from the Board or the Committee, and (B) all of the


6



--------------------------------------------------------------------------------



 



participant’s options and SARs that were not exercisable on the date of such
cessation shall be forfeited immediately upon such cessation.
 
(f) Options Exercisable for Restricted Stock. The Committee shall have the
discretion to grant options which are exercisable for Shares of restricted
stock. Should the participant cease to be a director, officer or employee of, or
to perform other services for, the Company or any Subsidiary while holding such
Shares of restricted stock, the Company shall have the right to repurchase, at
the exercise price paid per share, any or all of those Shares of restricted
stock. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Committee and set
forth in the document evidencing such repurchase right.
 

7.   Stock Appreciation Rights.

 
The Committee shall have the authority to grant SARs under this Plan. SARs shall
be subject to such terms and conditions as the Committee may specify; provided
that the exercise price of an SAR may never be less than the fair market value
of the Shares subject to the SAR on the date the SAR is granted.
 
Prior to the exercise of the SAR and delivery of the cash and/or Shares
represented thereby, the participant shall have no rights as a stockholder with
respect to Shares covered by such outstanding SAR (including any dividend or
voting rights).
 
Upon the exercise of an SAR, the participant shall be entitled to a distribution
in an amount equal to (A) the difference between the Fair Market Value of a
share of Common Stock on the date of exercise and the exercise price of the SAR
multiplied by (B) the number of Shares as to which the SAR is exercised. The
Committee shall decide whether such distribution shall be in cash or in Shares
having a Fair Market Value equal to such amount. Upon distribution, the full
number of Shares covered by the SAR, rather than the actual number of Shares
distributed, will be counted as issued under the Plan for purposes of the limit
on awards set forth in Section 4 above.
 
All SARs will be exercised automatically on the last day prior to the expiration
date of the SAR so long as the Fair Market Value of a share of Common Stock on
that date exceeds the exercise price of the SAR.
 

8.   Restricted Stock.

 
The Committee may at any time and from time to time grant Shares of restricted
stock under the Plan to such participants and in such amounts as it determines.
Each grant of restricted stock shall specify the applicable restrictions on such
Shares, the duration of such restrictions (which shall be at least six months
except as otherwise determined by the Committee or provided in the third
paragraph of this Section 8), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of Shares that are part of
the grant.
 
The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the date of grant,
unless such Shares of restricted stock are treasury shares. Unless otherwise
determined by the Committee, certificates representing Shares of restricted
stock granted under the Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor. Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities received as a distribution with respect to such participant’s
restricted stock shall be subject to the same restrictions as then in effect for
the restricted stock.
 
At such time as a participant ceases to be a director, officer, or employee of,
or to otherwise perform services for, the Company and its Subsidiaries due to
death, Disability or Retirement during any period of restriction, all
restrictions on Shares granted to such participant shall lapse. At such time as
a participant ceases to be, or in the event a participant does not become, a
director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, all Shares of restricted stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.


7



--------------------------------------------------------------------------------



 



9.   Restricted Stock Units; Deferred Stock Units.

 
The Committee may at any time and from time to time grant restricted stock units
under the Plan to such participants and in such amounts as it determines. Each
grant of restricted stock units shall specify the applicable restrictions on
such units, the duration of such restrictions (which shall be at least six
months except as otherwise determined by the Committee or provided in the third
paragraph of this Section 9), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of units that are part of
the grant.
 
Each restricted stock unit shall be equivalent in value to one share of Common
Stock and shall entitle the participant to receive one Share from the Company at
the end of the vesting period (the “Vesting Period”) of the applicable
restricted stock unit, unless the participant elects in a timely fashion, as
provided below, to defer the receipt of such Shares with respect to the
restricted stock units. The Committee may require the payment by the participant
of a specified purchase price in connection with any restricted stock unit
award.
 
Except as otherwise provided by the Committee, during the Vesting Period the
participant shall not have any rights as a shareholder of the Company; provided
that the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each restricted stock unit at the end of the Vesting Period, unless
the participant elects in a timely fashion, as provided below, to defer the
receipt of the Shares with respect to the restricted stock units, in which case
such accumulated dividends or distributions shall be paid by the Company to the
participant at such time as the payment of the Shares with respect to the
deferred stock units.
 
Except as otherwise provided by the Committee, immediately prior to a Change in
Control or at such time as a participant ceases to be a director, officer or
employee of, or to otherwise perform services for, the Company and any of its
Subsidiaries due to death, Disability or Retirement during any Vesting Period,
all restrictions on restricted stock units granted to such participant shall
lapse and the participant shall be then entitled to receive payment in Shares
with respect to the applicable restricted stock units. At such time as a
participant ceases to be a director, officer or employee of, or otherwise
performing services for, the Company and any of its Subsidiaries for any other
reason, all restricted stock units granted to such participant on which the
restrictions have not lapsed shall be immediately forfeited to the Company.
 
A participant may elect by written notice to the Company, which notice must be
made before the later of (i) the close of the tax year preceding the year in
which the restricted stock units are granted or (ii) 30 days of first becoming
eligible to participate in the Plan (or, if earlier, the last day of the tax
year in which the participant first becomes eligible to participate in the plan)
and on or prior to the date the restricted stock units are granted, to defer the
receipt of all or a portion of the Shares due with respect to the vesting of
such restricted stock units; provided that the Committee may impose such
additional restrictions with respect to the time at which a participant may
elect to defer receipt of Shares subject to the deferral election, and any other
terms with respect to a grant of restricted stock units to the extent the
Committee deems necessary to enable the participant to defer recognition of
income with respect to such units until the Shares underlying such units are
issued or distributed to the participant. Upon such deferral, the restricted
stock units so deferred shall be converted into deferred stock units. Except as
provided below, delivery of Shares with respect to deferred stock units shall be
made at the end of the deferral period set forth in the participant’s deferral
election notice (the “Deferral Period”). Deferral Periods shall be no less than
one year after the vesting date of the applicable restricted stock units.
 
Except as otherwise provided by the Committee, during such Deferral Period the
participant shall not have any rights as a shareholder of the Company; provided
that, the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each deferred stock unit at the end of the Deferral Period.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to his or her death prior to the end of the
Deferral Period, the participant shall receive payment in Shares in respect of
such participant’s deferred stock units which would have matured or been earned
at the end of such Deferral Period as if the applicable Deferral Period had
ended as of the date of such participant’s death.


8



--------------------------------------------------------------------------------



 



Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon becoming disabled (as defined under
Section 409A(a)(2)(C) of the Code) or Retirement or for any other reason except
termination for Cause prior to the end of the Deferral Period, the participant
shall receive payment in Shares in respect of such participant’s deferred stock
units at the end of the applicable Deferral Period or on such accelerated basis
as the Committee may determine, to the extent permitted by regulations issued
under Section 409A(a)(3) of the Code.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to termination for Cause such participant shall
immediately forfeit any deferred stock units which would have matured or been
earned at the end of the applicable Deferral Period.
 
Except as otherwise provided by the Committee, in the event of a Change in
Control that also constitutes a “change in the ownership or effective control
of” the Company, or a “change in the ownership of a substantial portion of the
assets” of the Company (in each case as determined under IRS Notice 2005-1, as
amended or supplemented from time to time, or regulations issued pursuant to
Section 409A(a)(2)(A)(v) of the Code), a participant shall receive payment in
Shares in respect of such participant’s deferred stock units which would have
matured or been earned at the end of the applicable Deferral Period as if such
Deferral Period had ended immediately prior to the Change in Control; provided,
however, that if an event that constitutes a Change in Control hereunder does
not constitute a “change in control” under Section 409A of the Code (or the
regulations promulgated thereunder), no payments with respect to the deferred
stock units shall be made under this paragraph to the extent such payments would
constitute an impermissible acceleration under Section 409A of the Code.
 

10.   Dividend Equivalents.

 
The Committee is authorized to grant dividend equivalents to a participant
entitling the participant to receive cash, Shares, other awards, or other
property equal in value to dividends paid with respect to a specified number of
shares of Common Stock of the Company, or other periodic payments. Dividend
equivalents may be awarded on a free-standing basis or in connection with
another award. The Committee may provide that dividend equivalents shall be paid
or distributed when accrued or shall be deemed to have been reinvested in
additional shares of Common Stock of the Company, awards, or other investment
vehicles, and subject to such restrictions on transferability and risks of
forfeiture, as the Committee may specify.
 

11.   Other Stock-Based Awards.

 
The Committee is authorized, subject to limitations under applicable law, to
grant to participants such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, shares of Common Stock of the Company, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, purchase rights for Shares, awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and awards valued by reference to the book value of
Shares or the value of securities of or the performance of specified
Subsidiaries. The Committee shall determine the terms and conditions of such
awards. Shares delivered pursuant to an award in the nature of a purchase right
granted under this Section 11 shall be purchased for such consideration
(including without limitation loans from the Company or a Subsidiary to the
extent permissible under the Sarbanes Oxley Act of 2002 and other applicable
law), paid for at such times, by such methods, and in such forms, including,
without limitation, cash, Shares, other awards or other property, as the
Committee shall determine. Cash awards, as an element of or supplement to any
other award under the Plan, may also be granted pursuant to this Section 11.
 

12.   Performance Awards.

 
The Committee is authorized to make Performance Awards payable in cash, Shares,
or other awards, on terms and conditions established by the Committee, subject
to the provisions of this Section 12.
 
The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, or such other personal or business goals


9



--------------------------------------------------------------------------------



 



and objectives, as the Committee shall determine. The Committee may determine
that such Performance Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards. Performance goals may differ for Performance Awards
granted to any one participant or to different participants.
 
Achievement of performance goals in respect of such Performance Awards shall be
measured over any performance period determined by the Committee. During the
performance period, the Committee shall have the authority to adjust the
performance goals and objectives for such performance period for such reasons as
it deems equitable. A performance award shall be paid no later than two and
one-half months after the last day of the tax year in which a performance period
is completed.
 
The Committee may establish a Performance Award pool, which shall be an unfunded
pool, for purposes of measuring Company performance in connection with
Performance Awards. The amount of such Performance Award pool shall be based
upon the achievement of a performance goal or goals during the given performance
period, as specified by the Committee. The Committee may specify the amount of
the Performance Award pool as a percentage of any of such business criteria, a
percentage thereof in excess of a threshold amount, or as another amount which
need not bear a strictly mathematical relationship to such business criteria.
 
Settlement of Performance Awards shall be in cash, Shares, other awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards. The Committee shall specify the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of the participant’s employment or service prior to the end of a
performance period or settlement of Performance Awards.
 

13.   Change in Control.

 
Unless otherwise determined by the Committee, if there is a Change in Control of
the Company and a participant’s employment or service as a director, officer, or
employee of the Company or a Subsidiary, is terminated (1) by the Company
without Cause, (2) by reason of the participant’s death, Disability, or
Retirement, or (3) by the participant for Good Reason, within twelve months
after such Change in Control:
 
(i) any award carrying a right to exercise that was not previously vested and
exercisable as of the time of the Change in Control, shall become immediately
vested and exercisable, and shall remain so for up to 180 days after the date of
termination (but in no event after the expiration date of the award), subject to
applicable restrictions;
 
(ii) any restrictions, deferral of settlement, and forfeiture conditions
applicable to any other award granted under the Plan shall lapse and such awards
shall be deemed fully vested as of the time of the Change in Control, except to
the extent of any waiver by the participant, and subject to applicable
restrictions; and
 
(iii) with respect to any outstanding Performance Award, the Committee may,
within its discretion, deem the performance goals and other conditions relating
to the Performance Award as having been met as of the date of the Change in
Control. Such performance award shall be paid no later than two and one-half
months after the last day of the tax year in which such Change of Control
occurred (or in the event that such Change in Control causes the tax year to
end, no later than two and one-half months after the closing of such Change in
Control).
 
Notwithstanding the foregoing, or any other provision of this Plan to the
contrary, in connection with any transaction of the type specified by
clause (iii) of the definition of a Change in Control in Section 2(c), the
Committee may, in its discretion, (i) cancel any or all outstanding options
under the Plan in consideration for payment to the holders thereof of an amount
equal to the portion of the consideration that would have been payable to such
holders pursuant to such transaction if their options had been fully exercised
immediately prior to such transaction, less the aggregate exercise price that
would have been payable therefor, or (ii) if the amount that would have been
payable to the option holders pursuant to such transaction if their options had
been fully exercised immediately prior thereto would be equal to or less than
the aggregate exercise price that would have been payable therefor, cancel any
or all such options for no consideration or payment of any kind. Payment of any
amount payable


10



--------------------------------------------------------------------------------



 



pursuant to the preceding sentence may be made in cash or, in the event that the
consideration to be received in such transaction includes securities or other
property, in cash and/or securities or other property in the Committee’s
discretion.
 

14.   Withholding Taxes.

 
(a) Participant Election. Unless otherwise determined by the Committee, a
participant may elect to deliver shares of Common Stock (or have the Company
withhold shares acquired upon exercise of an option or SAR or deliverable upon
grant or vesting of restricted stock, as the case may be) to satisfy, in whole
or in part, the amount the Company is required to withhold for taxes in
connection with the exercise of an option or SAR or the delivery of restricted
stock upon grant or vesting, as the case may be. Such election must be made on
or before the date the amount of tax to be withheld is determined. Once made,
the election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined. In the event a participant elects to deliver
or have the Company withhold shares of Common Stock pursuant to this
Section 14(a), such delivery or withholding must be made subject to the
conditions and pursuant to the procedures set forth in Section 6(b) with respect
to the delivery or withholding of Common Stock in payment of the exercise price
of options.
 
(b) Company Requirement. The Company may require, as a condition to any grant or
exercise under the Plan or to the delivery of certificates for Shares issued
hereunder, that the grantee make provision for the payment to the Company,
either pursuant to Section 14(a) or this Section 14(b), of federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares. The Company, to the extent permitted or required by law,
shall have the right to deduct from any payment of any kind (including salary or
bonus) otherwise due to a grantee, an amount equal to any federal, state or
local taxes of any kind required by law to be withheld with respect to any grant
or delivery of Shares under the Plan.
 

15.   Written Agreement; Vesting.

 
Each employee to whom a grant is made under the Plan shall enter into a written
agreement with the Company that shall contain such provisions, including without
limitation vesting requirements, consistent with the provisions of the Plan, as
may be approved by the Committee. Unless the Committee determines otherwise and
except as otherwise provided in Sections 6, 7, and 8 in connection with a Change
in Control or certain occurrences of termination, no grant under this Plan may
be exercised, and no restrictions relating thereto may lapse, within six months
of the date such grant is made.
 

16.   Transferability.

 
Unless the Committee determines otherwise, no award granted under the Plan shall
be transferable by a participant other than by will or the laws of descent and
distribution or to a participant’s Family Member by gift or a qualified domestic
relations order as defined by the Code. No award granted under the Plan shall be
transferable by a participant for consideration. Unless the Committee determines
otherwise, an option, SAR or performance award may be exercised only by the
optionee or grantee thereof; by his or her Family Member if such person has
acquired the option, SAR or performance award by gift or qualified domestic
relations order; by the executor or administrator of the estate of any of the
foregoing or any person to whom the Option is transferred by will or the laws of
descent and distribution; or by the guardian or legal representative of any of
the foregoing; provided that Incentive Stock Options may be exercised by any
Family Member, guardian or legal representative only if permitted by the Code
and any regulations thereunder. All provisions of this Plan shall in any event
continue to apply to any option, SAR, performance award or restricted stock
granted under the Plan and transferred as permitted by this Section 16, and any
transferee of any such option, SAR, performance award or restricted stock shall
be bound by all provisions of this Plan as and to the same extent as the
applicable original grantee.
 

17.   Listing, Registration and Qualification.

 
If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option, SAR,
performance award, restricted stock unit, or restricted stock grant is


11



--------------------------------------------------------------------------------



 



necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares thereunder, no such option or SAR may be
exercised in whole or in part, no such performance award may be paid out, and no
Shares may be issued, unless such listing, registration or qualification is
effected free of any conditions not acceptable to the Committee.
 

18.   Transfers Between Company and Subsidiaries.

 
The transfer of an employee, consultant or independent contractor from the
Company to a Subsidiary, from a Subsidiary to the Company, or from one
Subsidiary to another shall not be considered a termination of employment or
services; nor shall it be considered a termination of employment if an employee
is placed on military or sick leave or such other leave of absence which is
considered by the Committee as continuing intact the employment relationship.
 

19.   Adjustments.

 
In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustment as it deems appropriate in the number and kind of
Shares or other property available for issuance under the Plan (including,
without limitation, the total number of Shares available for issuance under the
Plan pursuant to Section 4), in the number and kind of options, SARs, Shares or
other property covered by grants previously made under the Plan, and in the
exercise price of outstanding options and SARs; provided, however, that the
Committee shall not be required to make any adjustment that would (i) require
the inclusion of any compensation deferred pursuant to provisions of the Plan
(or an award thereunder) in a participant’s gross income pursuant to
Section 409A of the Code and the regulations issued thereunder from time to time
and/or (ii) cause any award made pursuant to the Plan to be treated as providing
for the deferral of compensation pursuant to such Code section and regulations.
Any such adjustment shall be final, conclusive and binding for all purposes of
the Plan. In the event of any merger, consolidation or other reorganization in
which the Company is not the surviving or continuing corporation or in which a
Change in Control is to occur, all of the Company’s obligations regarding awards
that were granted hereunder and that are outstanding on the date of such event
shall, on such terms as may be approved by the Committee prior to such event, be
(a) canceled in exchange for payment of cash or other property determined by the
Committee to be equal to the intrinsic value of such awards at the time of the
Change in Control (but, with respect to deferred stock units, only if such
merger, consolidation, other reorganization, or Change in Control constitutes a
“change in ownership or control” of the Company or a “change in the ownership of
a substantial portion of the assets” of the Company, as determined pursuant to
regulations issued under Section 409A(a)(2)(A)(v) of the Code) or (b) assumed by
the surviving or continuing corporation.
 

20.   Amendment and Termination of the Plan.

 
The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate the Plan, except that no amendment shall become effective
without prior approval of the stockholders of the Company if stockholder
approval would be required by applicable law or regulations, including if
required for continued compliance with the performance-based compensation
exception of Section 162(m) of the Code or any successor thereto, under the
provisions of Section 422 of the Code or any successor thereto, or by any
listing requirement of the principal stock exchange on which the Common Stock is
then listed.
 
Notwithstanding any other provisions of the Plan, and in addition to the powers
of amendment set forth in this Section 20 and Section 21 hereof or otherwise,
the provisions hereof and the provisions of any award made hereunder may be
amended unilaterally by the Committee from time to time to the extent necessary
(and only to the extent necessary) to prevent the implementation, application or
existence (as the case may be) of any such provision from (i) requiring the
inclusion of any compensation deferred pursuant to the provisions of the Plan
(or an award thereunder) in a participant’s gross income pursuant to
Section 409A of the Code, and the regulations issued thereunder from time to
time and/or (ii) inadvertently causing any award hereunder to be treated as
providing for the deferral of compensation pursuant to such Code section and
regulations.


12



--------------------------------------------------------------------------------



 



21.   Amendment of Awards under the Plan.

 
The terms of any outstanding award under the Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate,
including, but not limited to, any acceleration of the date of exercise of any
award and/or payments (but, with respect to deferred stock units, only to the
extent permitted by regulations issued under Section 409A(a)(3) of the Code)
thereunder or of the date of lapse of restrictions on Shares; provided that,
except as otherwise provided in Section 16, no such amendment shall adversely
affect in a material manner any right of a participant under the award without
his or her written consent. Neither the Board nor the Committee may amend the
Plan or the terms of any outstanding options or SARs awarded under the Plan to
reduce the exercise price of outstanding options or SARs without prior
stockholder approval.
 

22.   Commencement Date; Termination Date.

 
The date of commencement of the Plan shall be the date of the closing of the
Company’s initial public offering of its Common Stock. If required by the Code,
the Plan will also be subject to reapproval by the shareholders of the Company
prior to the fifth anniversary of such commencement date.
 
Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business on the
tenth anniversary of the date of commencement. No termination of the Plan shall
materially and adversely affect any of the rights or obligations of any person,
without his or her written consent, under any grant of options or other
incentives theretofore granted under the Plan.
 

23.   Severability.

 
Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.
 

24.   Governing Law.

 
The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.


13